The opinion of the court was delivered by
Mason, J.:
Elijah Hughes some forty years before his death conveyed all of his property to his wife, Eebecca G. Hughes, and thereafter, although engaged actively in business, he conducted it all in her name. The couple had' eight children, to each of whom, excepting two (George T. .and Charles F.), they from time to time executed deeds to various tracts of real estate, the title to which was held by the wife; or, *211what amounted to the same thing, in some instances land was purchased, paid for by checks drawn by the husband, as agent, and conveyed directly to one of the children. Mrs. Hughes died intestate shortly after her husband, and an action was brought for the partition of the real property owned by her at the time of her death. George T. and Charles F. Hughes claimed that the deeds to the other children had been made as advancements, but the other heirs, with two exceptions, denied this, and the court found against the contention. On review the principal question presented is whether there was any competent evidence to support that finding. Several of the grantees were permitted to testify that at the time of the delivery of the deeds Elijah Hughes and his wife made statements tending to show that in each instance a preferential gift and not an' advancement was intended, and the inquiry is therefore narrowed down to the question whether this testimony should have been admitted. Two objections are made to it: (1) That Elijah Hughes was not shown to be the agent of his wife so far as to make his statements evidence of her intentions, and (2) that the witnesses were incompetent under the statute forbidding-a party to testify in his own behalf in respect to any transaction had personally by him with a person since deceased, as whose heir the adverse party claims. (Civ. Code, § 322; Gen. Stat. 1901, § 4770.)
Probably in view of all the circumstances shown by the evidence it might fairly be inferred that the property held in the name of Mrs. Hughes really belonged to her husband, or that they owned it in common. But disregarding this feature of the matter, there was sufficient evidence of her acquiescence in his conduct of the business relating to the transfer of the property, and indeed of her intrusting its management to him, to justify an inference that whatever he did was done by her authority.
The grantees in the deeds were manifestly incom*212petent to testify concerning any communication made to them personally by the grantors, unless their disqualification under the statute was in some way removed. They were in the first instance called to the stand by the adverse parties and asked what, if anything, they paid for the deeds. They answered that they paid nothing. We think the trial court correctly held that by this course their opponents waived the objection to the testimony complained of, under the rule announced in Niccolls v. Esterly, 16 Kan. 32, where of a somewhat similar situation it was said:
“Now the testimony of the plaintiff in his own behalf was in reference to' the same transactions of which he had,testified at the instance of defendant. And while, if the defendant had so chosen, none of this testimony could have been admitted, yet, having interrogated the plaintiff concerning these matters, and having obtained some of the facts concerning them, he could not thereafter object to the plaintiff’s giving all the facts. By introducing part, he opens the door to all. Just as a party may not introduce his own statements in his own behalf, yet if his adversary -draws out part of a conversation he may introduce the balance. The principle is general that where a particular witness, or a certain kind of testimony, may be excluded, if the party who has the right to insist upon the exclusion waives that right, and himself calls the witness or introduces the testimony, he can not, after he has obtained what he desires, insist upon the exclusion, so far at least as to prevent a full development of the matters which he has partially presented.” (Page 34.)
That the question asked by the adverse parties was framed to develop merely the negative fact that the leeds were not executed for a valuable consideration does not affect the matter. That nothing was paid for the conveyances tended .to fix the character of the transactions of which their delivery formed a part. The proponents of the question which elicited proof of that ireumstance can not complain that the same witness was permitted to testify to anything said or done in *213connection with such transactions that might throw light upon their real nature. A quite similar situation was presented in Nay et al. v. Curley, 113 N. Y. 575. There administrators sued to recover the amount of a. loan they claimed their intestate had made to the defendant. They showed that the decedent had drawn a check to the defendant, who had received the money on it. To rebut the presumption that the check was given to pay a debt they then called the defendant to the stand and, asked him whether when it was drawn the decedent owed him anything, receiving a negative-answer. .The defendant then offered himself as a witness in his own behalf and was asked by his counsel to state what had taken place between him and the decedent. The question was excluded as obnoxious to the statute, and this ruling on review was held to be erroneous, the court using this language, much of which is pertinent to the facts of this case:
“The correctness of the ruling excluding the defendant froih testifying in his own behalf as to what took place between the intestate and himself at the time the check was given turns upon the point whether the plaintiffs by asking the defendant, on their examination, whether on the day the check was given their intestate owed him anything, and obtaining an answer in the negative, thereby gave proof as to the transaction between the parties at the time of giving the check, and opened the way to the defendant to testify thereto. . . . The cause of action, if any, arose out of the giving of the check, and whether it created a cause of action depended upon the real nature of that transaction, whether the check represented a loan, gift or something else. The check, on its face, imported a personal transaction between the parties to the instrument. : . . The material issue was, What was the real character of that transaction? The plaintiffs, by calling the defendant and proving by him that the intestate owed him nothing when the check was given, showed that the transaction was not a payment, and, by eliminating this element, characterized the transaction as a loan. If the question put to the defendant by the plaintiffs had been in a direct form — as, for in*214stance, ‘Was the check given for a debt?’ — no doubt could be entertained that the question would have been concerning the transaction between the parties when the check was given, and, if answered in the negative, the door would have been opened to the defendant to show what the transaction was, and that it was not a loan, which would be the presumption in the absence of further explanation. The mere form of the question can make no difference, if the question put, in substance, called for an affirmation or negation as to the character of the transaction in question. . . . They could not call the defendant and show by him that there was no debt and, consequently, that the transaction was not the payment of a debt, and preclude him from testifying as to what the transaction was, or that it was not that which the evidence given by him on their examination presumptively established it to have been. . . . The examination of the defendant by the plaintiffs as to the existence of a debt between the witness and the intestate when the check was given directly bore upon the nature and character of the transaction, and was an indirect method of proving the transaction itself. They thereby made the defendant a competent witness to testify in his own behalf as to the same transaction.” (Pages 579-582.)
It is not necessary to consider the competency of all the evidence that tended to show a purpose to discriminate against the children ¡.to whom no property was conveyed, since we decide that a part of it was properly admitted.
Two of the parties by a cross-petition in error ask a reversal of another feature of the judgment, based on a finding that a conveyance to them was made in trust. To preserve for review the question involved it was necessary that they should have presented it to the district court by a motion for a new trial. Only one motion of that character was filed, and it was made only by the appellants already named. Under these circumstances we can not' examine the ruling complained of by the cross-petitioners.
The judgment is affirmed.
OPINION ON REHEARING.
SYLLABUS BY THE COURT.
1. Parent and Child — Voluntary Conveyance to Child — Advancement — Gift—Evidence. The presumption that a voluntary conveyance of property from a father to a child is intended as an advancement is based upon the supposition that he intends to treat his children with equal favor in the distribution of his property, and whatever shows a purpose to discriminate against one of them in that regard tends to overthrow the presumption that he intends a deed to another as an advancement.
:2. - Declarations of Parent Evidence that a Preferential Gift was Intended. Where a parent executes a series of deeds to several of his children, seemingly in pursuance of a general plan, evidence of what he* said at the time of the delivery of one of them, tending to show a purpose to discriminate against a part of his children in the distribution of his property, is competent evidence that all the deeds of the series (including even those of an earlier date) were intended as preferential gifts.